DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6-7, 9-21, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and arguments, see pages 10-12 of the remarks filed 9/23/2021, are persuasive as to the point that the prior art fails to teach or render obvious a vessel having a lumen defined at least in part by a wall, the wall having an interior surface facing the lumen, an outer surface, and a plasma-enhanced chemical vapor deposition coating set supported by the wall, in which the water barrier coating or layer is between the gas barrier coating set and the interior surface of the wall as to the context of claim 1.
Applicant’s amendments and arguments, see pages 10-12 of the remarks filed 9/23/2021, are persuasive as to the point that the prior art fails to teach or render obvious a vessel having a lumen defined at least in part by a wall, the wall having an interior surface facing the lumen, an outer surface, and a plasma-enhanced chemical vapor deposition coating set supported by the wall, in which the water barrier coating or layer is in direct contact with the interior surface of the wall or the outer surface of the wall as to the context of claim 9.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713